In an action to foreclose a mortgage, in which defendants Stattman pleaded usury, judgment modified by eliminating the provision therein which permits defendant Herman Stattman to recover from the plaintiff $247.50, with interest from April 1, 1934, and as so modified the judgment is unanimously affirmed, without costs. This sum represents interest in excess of the legal rate which defendants Stattman paid by reason of an independent usurious agreement that had no relation to the original transaction. There is